Citation Nr: 0516994	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1969 to May 1970. 

This case was previously comes before the Board of Veterans' 
Appeals (Board) on appeal from November 2000 and March 2001 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).  

The Board has previously undertaken additional evidentiary 
development pursuant to regulations issued in 2002.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  Consistent with 
these regulations and after reviewing the veteran's claims 
file, the Board determined that additional evidentiary 
development with regard to the nature of the veteran's 
service with the United States Marine Corps in the Republic 
of Vietnam was needed prior to final appellate consideration 
of his claim, as delineated in internal development memoranda 
dated in March 2002, August 2002, and January 2003.

However, the U.S. Court of Appeals for the Federal Circuit 
later invalidated the aforementioned development regulations.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board 
remanded the veteran's case to the RO in July 2003 to request 
the development originally requested by the development 
memoranda.  In June 2004, the Board remanded the case again 
for the purpose of completing a Supplemental Statement of the 
Case (SSOC) to address all the evidence that had been 
received since a February 2002 SSOC.  The RO prepared the 
necessary SSOC in October 2004, and this case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  The veteran served as a rifleman with the United States 
Marines Corps in the Republic of Vietnam, with a military 
police battalion, for less than 6 weeks.

2.  The veteran, despite repeated requests that he do so, has 
not submitted sufficiently detailed information concerning 
his alleged stressors to allow for meaningful research to 
verify those stressors.

3.  The veteran's statements with respect to his alleged 
stressors are not consistent with the circumstances, 
conditions, or hardships of the veteran's service as 
documented by the evidence that has been developed concerning 
the nature of his brief tour of duty in Vietnam 

4.  A valid diagnosis of PTSD under the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV) was not rendered by the VA psychiatrist 
who conducted an examination, in November 2001, for the 
specific purpose of determining whether such a diagnosis was 
appropriate.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In June 2001 and June 2004 letters, the RO advised the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2001 statement of the case (SOC) and February 2002 and 
October 2004 SSOCs issued during the pendency of this appeal, 
of the law pertinent to his appeal and of the evidence he 
must show in order to substantiate his claim.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the July 2001 SOC and 
February 2002 and October 2004 SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection for PTSD.  Further, the claims file 
reflects that the October 2004 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
veteran's attorney responded to the June 2001 letter from the 
RO, notifying the veteran of the VCAA, that the claims file 
contained "all of the information" requested in that 
letter.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

It is contended by and on behalf of the veteran that, as a 
result of stressors associated with his service with the 
United States Marine Corps in the Republic of Vietnam, he has 
developed PTSD.  As a result, it is contended that service 
connection is warranted for this condition. 

According to lay statements, testimony, and reports of 
medical history, the veteran has alleged five major in-
service stressors:  (1) seeing the "grim reaper" and 
escaping the area while serving as a point man on patrol; (2) 
having to remove C-4 explosives from a bridge while being 
worried that enemy soldiers would shoot at the explosives and 
cause the destruction of the bridge and all of the Marines on 
the bridge at the time; (3) watching bloated Vietnamese 
bodies float by down the river; (4) seeing many occupied body 
bags; and (5) seeing a "Bouncing Betty" mine blow the leg 
off a service comrade.  

The service personnel records reflect that the veteran served 
with the U.S. Marine Corps in Vietnam as a rifleman with the 
3rd Military Police Battalion from on or about February 13, 
1970, to March 2, 1970, and with the 1st Military Police 
Battalion from March 2, 1970, to March 23, 1970.  He was 
overseas for a total of one month and 17 days; he was awarded 
the Vietnam Service Medal with 1 Star and the National 
Defense Service Medal.  The veteran was hospitalized for 
treatment of asthma starting on March 23, 1970, and he was 
awaiting an honorable medical discharge from service for 
bronchial asthma on May 4, 1970.  A May 1970 Medical Board 
examination report states that the veteran was medically 
transported from Vietnam because of attacks of asthma, and 
that he received a medical discharge from service because of 
bronchial asthma, which had existed prior to enlistment.  

With respect to the stressor events alleged by the veteran, 
the record reflects exhaustive efforts to verify them.  In 
this regard, the Board requested verification of the 
veteran's alleged in-service stressors in July 2002 from the 
Commandant of the Navy and Marine Corps at Quantico, 
Virginia.  In August 2002, the Board requested verification 
of the veteran's alleged in-service stressors from the Marine 
Corps Historical Center in Washington, DC, and, in September 
2002, the Historical Center requested more detailed 
information.  In September 2002, the Board provided more 
detailed information about the battalions in which the 
veteran served, and again requested verification of the 
veteran's alleged in-service stressors from the Historical 
Center.  In October 2002, the Historical Center provided two 
CD-ROM copies of voluminous Marine Corps records from 
Vietnam.

On or about November 2002, the Board obtained the Marine 
Corps Historical Center battalion records for the 3rd 
Military Police Battalion from February and March 1970.  In 
March 2003, the Board requested unit diaries, from the 
relevant time frames, for the battalions with which the 
veteran served in Vietnam from the Records Service Section, 
MMSB-10 at Quantico, Virginia, and, in April 2003, the 
Records Service Section determined that the information 
provided was insufficient to conduct any meaningful research 
due to the lack of specific combat incidents as recalled by 
the veteran.  The veteran was requested to supply this 
information by letter from the RO dated in February 2004, but 
the veteran did not respond to that letter.  

The Commander's Narrative Summary of Significant Events for 
the 3rd Military Police Battalion from February 1970 reflects 
three members of the unit as being wounded in action.  No 
members of the unit were identified as having been killed in 
action, but it was indicated that a memorial was dedicated on 
February 24, 1970, to those who had been killed in action 
while in service with the 3rd Military Police Battalion in 
the Republic of Vietnam.  The Narrative Summary for March 
1970 from the 3rd Military Police Battalion (the veteran's 
service with the 3rd Battalion having ended on March 2, 1970, 
with his transfer to the 1st Military Police Battalion, 
according to his personnel records) reflects that three 
individuals were wounded in action, all while serving as 
Scout or Sentry Dog Handlers attached to Marine units.  These 
reports indicated the unit's duties included providing law 
enforcement in the city of Danang and assuming the 
responsibility for the security of the American Consulate.  
Operations were also said to have included manning a prisoner 
of war facility and utilizing "Mine/Booby Trap" Detection 
Dogs.  The military records that have been obtained do not 
include any information as to any of the duties performed by 
the 1st Military Police Battalion after the veteran's 
transfer to that unit on March 2, 1970.  Other unit records 
obtained do not pertain to any unit in which the veteran 
served. 

According to a May 2001 statement from the veteran, holidays 
such as Memorial Day, Marine Corps Day, and Veterans Day 
bring back bad memories of those killed in action and missing 
in action.  The veteran said he experiences mood swings and 
feels overly anxious and nervous, irritable, and angry, and 
he is unable to explain why.  He feels that there is no 
question that he was in combat in Vietnam, because he was in 
the "boonies" trying to kill the Viet Cong while they were 
doing their best to kill him.  He said he has flashbacks and 
dreams about the incident in which he just missed the "grim 
reaper."  According to a May 2001 statement from a friend of 
the veteran, who served in Vietnam with a different unit and 
at a different time, the veteran was chosen as a sniper 
gunner in Vietnam because he was an excellent marksman.  The 
friend has visited the veteran's house, and states that it is 
a virtual fortress, ready for war and stocked with ammunition 
and weapons.  

With regard to the medical evidence of record, service 
medical records show that the veteran's psychiatric health 
was normal at his July 1969 enlistment and May 1970 
separation medical examinations.  The evidence on file does 
reveal outpatient treatment with VA mental health 
professionals for symptoms felt to be due to PTSD.  In this 
regard, a VA nurse opined in May 1988 that the veteran's PTSD 
was related to combat stress.  In May 1988 and August 1988 a 
VA psychologist, who regularly treated the veteran, stated 
that the veteran's irritability, intrusive thoughts, and 
anxiety had a war theme, and in January 1995 a VA physician 
opined that the veteran's intrusive thoughts had a Vietnam 
theme.  In May 2000, June 2000, and September 2000, a VA 
social worker stated that the veteran had chronic, severely 
disruptive PTSD from combat in Vietnam.  However, November 
2001 reports from the only VA examination conducted by a 
psychiatrist to determine whether the veteran actually has 
PTSD as defined by DSM-IV (the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition) reflect the following conclusion by 
the examiner: 

There is no evidence in the veteran's 
military or VA claim file that such event/s 
[stressors alleged by the veteran to have 
occurred during his service in Vietnam] 
happened . . . .  Consequently, the Veteran's 
statements of alleged trauma do note appear 
to meet the criteria . . . necessary for a 
diagnosis of Post-Traumatic Stress Disorder.  
However, it does appear that the veteran has 
several symptoms of Post-Traumatic Stress 
Disorder which are congruent and in agreement 
with having the disorder.  However, without 
further documentation of a verifiable 
stressor, a full diagnosis of Post-Traumatic 
Stress Disorder cannot be made.
 
Following the examination in November 2001, the diagnosis on 
Axis I in pertinent part was "Post-Traumatic Stress Disorder 
symptoms, (V71.09), no diagnosis."  (Emphasis added).  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004). 
Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

With specific reference to post-traumatic stress disorder, 
establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997). The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994), of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Further, an opinion by a mental health professional 
based upon a post-service examination of the veteran cannot 
be used to establish the occurrence of a stressor.  Moreau, 
supra, 9 Vet. App. at 395-96.

By regulation, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of 38 C.F.R. § 3.1(y), and the claimed stressor is 
related to that POW experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Applying the pertinent criteria set forth above to the facts 
of this case, the critical inquiry in this case involves 
whether the evidence establishes a current diagnosis of PTSD, 
in accordance with the DSM-IV criteria, resulting from one or 
more stressors in military service.  In this regard, it is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that the Board must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another. Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

A critical analysis of the PTSD diagnoses which have been 
made does not reflect that the diagnoses were made based upon 
review of the pertinent evidence concerning the nature of the 
veteran's service contained in the claims file, or that these 
diagnoses were made in accordance with the DSM-IV criteria.  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Moreover, the only examination that was conducted by a 
psychiatrist to specifically determine whether the veteran 
has PTSD, as defined by DSM-IV, resulted in the conclusion 
that a diagnosis under the criteria of DSM-IV could not be 
made.  (See November 2001 VA examination reports.)  The Board 
finds it significant that that examination was documented to 
have followed a review of the pertinent evidence of record 
contained in the claims file, which was not the case for the 
other diagnoses of PTSD noted above.  

While the findings of a medical professional are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept any 
particular opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  An initial review of the VA outpatient records cited 
above, and cited by the veteran's attorney as dispositive in 
this case, might appear upon superficial evaluation to 
warrant a grant of the veteran's claim, but a close analysis 
shows that it does not, for the reasons stated above.  In 
short therefore, the Board finds the reports from the 
November 2001 VA psychiatric examination to constitute the 
most competent and probative evidence on file as to whether 
the veteran has a diagnosis of PTSD under DSM IV, as required 
for a grant of his claim.  To the extent the Board finds that 
the weight of the evidence preponderates against a conclusion 
that the veteran has a current diagnosis of PTSD consistent 
with the criteria found in DSM-IV, the Board technically need 
not address the presence or absence of the additional 
elements required under 38 C.F.R. § 3.304(f) to warrant 
service connection for PTSD.  Gilbert, 1 Vet. App. at 49.  

Notwithstanding the conclusion above, the Board acknowledges 
the contentions of the veteran's attorney to the effect that, 
as the veteran was a "Marine rifleman [with] a combat MOS" 
(see November 27, 2002, statement from veteran's attorney), 
the veteran's statements with regard to stressors must be 
accepted as true by all VA personnel, to include the VA 
psychiatrist who examined him in November 2001.  In this 
regard, the Board also notes that the November 2001 
examination predates the historical information obtained from 
the 3rd Military Police Battalion discussed above.  
Therefore, and in light of the contentions of the veteran's 
attorney, the Board has carefully reviewed the records 
obtained from the 3rd Military Police Battalion to see 
whether those reports would support a conclusion than the 
veteran's alleged stressors were consistent with 
circumstances, conditions, or hardships of the veteran's 
service as documented therein.  

From the review of the Marine Corps historical documentation 
from the 3rd Military Police Battalion, which includes 
references to persons being wounded in action while the 
veteran served with unit and the construction of a memorial 
to those who were killed while serving with the unit prior to 
the veteran's service therein, the Board recognizes the valor 
of those who served with this unit and the dangerous nature 
of their mission.  However, nothing in these reports provides 
any specific support for the occurrence of the veteran's 
alleged stressors.  Moreover, given the duties commonly 
associated with a military police unit in general, and the 
more specific historical information obtained from the 3rd 
Military Police Battalion, to presume the occurrence of the 
stressors alleged by the veteran would require the Board to 
presume that his brief service in Vietnam (less than six 
weeks prior to his hospitalization and medical evacuation due 
to his bronchial asthma) involved duty and missions not 
generally consistent with those assigned to a military police 
unit. 

While the Board recognizes that there are no records from the 
second unit to which the veteran was assigned in Vietnam, the 
1st Military Police Battalion, associated with the claims 
file, the veteran has also, despite repeated requests, failed 
to provide specific information (dates, names of those 
wounded and killed, specific locations, etc.) to allow for 
meaningful research by the Marine Corps to verify the alleged 
stressors.  In fact, as recently as February 2004 the veteran 
was requested by letter from the RO to provide more detailed 
information concerning his stressors, so that the Marine 
Corps could attempt to verify them.  However, the veteran did 
not respond to that letter, and a response might have 
provided useful information.

We must emphasize, as has the Court of Appeals for Veterans 
Claims, that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  As the Court stated 
in a previous PTSD case, "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Given the RO's and the Board's efforts to date, it would be 
unreasonable to place a burden upon VA to turn up heaven and 
earth in an attempt to secure further response from the 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In summary, therefore, given the repeated requests for 
information from the Board without an adequate response, and 
the fact that the resolution of the veteran's appeal has 
already been the subject of three Board memoranda and two 
Board remands requesting further development and processing, 
the Board must find that the veteran has failed to present 
sufficient credible information of a stressor consistent with 
the documented circumstances of his service in Vietnam that 
would support a diagnosis of PTSD as defined by DSM-IV and 
required by the regulations.  Therefore, the claim must be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied. 




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


